        Case 1:19-mc-00072-LDH Document 1-1 Filed 01/10/19 Page 1 of 1 PageID #: 104
           Case l:19-cv-00066 Document 1-11 Filed 01/04/19 Page 1 of 1 PagelD #: 124
                                                                                                   C


DeARCYHALUJ.                                                                                                  >v




                   UNITED STATES DISTRICT COUR^^                                        —




                  EASTERN DISTRICT OF NEW YORK%                                                          '%f
                 MISCELLANEOUS CASE INFORMATION SHEET % ^
PLAINTIFF:                                            DEFENDANT:

ISRAEL ROTHBART




IN THE MATTER OF:
EX PARTE APPLICATION OF ISRAEL ROTHBART FOR AN ORDER PURSUANT TO 28 USC 1782 TO
CONDUCT DISCOVERY FOR USE IN FOREIGN PROCEEDING


CAUSE OF ACTION:




RELIEF SOUGHT:
ORDER PURSUANT TO 28 USC 1782 TO CONDUCT DISCOVERY FOR USE IN FOREIGN
PROCEEDING


 ATTORNEY FOR PLAINTIFF:                              ATTORNEY FOR DEFENDANT:
LAW OFFICE OF JOSEPH J. SCHWARTZ, P.C.
3118QUENTIN ROAD
BROOKLYN, NEW YORK 11234
PHONE; XXX-XX-XXXX
EMAIL: JOSEPH@JSALAWPC.COM




I am currently a member in good standing of the bar of this Court:                          \^\ YES ||NO
                                                        Digitally signed by Joseph J.
                                Joseph
                                    ^
                                       J. Schwartz Sdiwartz
                                                   Date: 2019.01.04 10:17:18-05W
                                                                                            Q *1
                                                                                            ^ IfVy-TffcV/ t
                                                                                                              Q
Signature of Attorney of Record:
